PER CURIAM: *
Writ granted in part; otherwise denied; case remanded to the district court. Given that the only evidence introduced by relator at trial addressed the legality of his investigatory stop, the district court is ordered to appoint counsel for relator for purposes of conducting an evidentiary hearing at which it will determine whether trial counsel’s failure to pursue relator’s motion to suppress constituted ineffective assistance of counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Relator may again appeal from any adverse ruling on his claim in the district court. In all other respects, the application is denied.
VICTORY, TRAYLOR and KNOLL, JJ., would deny the writ.

 MARCUS, J., not on panel. See La.S.Ct. Rule IV, Part II, Sec. 3.